DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22  has been entered.
As previously noted in the office action 01/19/2022, in the Restriction/Election requirement from November 13, 2020, a provisional election was made in response (9/14/21) to prosecute the invention of species 1, claims 4-9.  Claims 10, 14, 15, and 19 were withdrawn from further consideration as being drawn to a non-elected invention.  In the response submitted 10/14/21, Applicant has listed claims 1-3 and 11-20 as withdrawn.  Claim 10 (from the 10/14/2021 and 9/7/22 responses) is not listed as (withdrawn) in the claim set. In view of the Restriction/Election response from 9/14/21, claims 1-3 and 10-20 are considered withdrawn as claims 10 is also directed to non-elected species.  Therefore, claims 4-9 are drawn to the elected invention and are currently rejected in this office action.  It is suggested that Applicant indicate claim 10 as withdrawn in the next Response.  
Applicant argues that the Huang reference does not mention the use of photoacoustic effect and emission of ultrasound waves.  Being a 103 rejection, the Huang reference is not required to recite every limitation of the claims.  This reference is used to meet the limitation with respect to the particulars of the fluorophore peptide dye.  Huang et al. specifically teach of the use of PSMA specific imaging agent for real-time fluorescence detection of prostate cancers where the targeted fluorophore compound would bind prostatic tissue and lead to detectable levels of fluorescence.  Additionally Huang teach of  the PSMA-specific imaging agent that can be detected using appropriate imaging device where the imaging agents include near infrared imaging agent, PET imaging agents, SPECT imaging agents, fluorescent compounds, radioactive isotopes, and MRI contrast agents [0043] with absorption wavelength in range of 600-900 nm or other wavelengths in the visible region [0053] or where the excitation and emission maxima of the fluorophore peptide dye conjugate compound is centered at 800 nm which is the optimal wavelength for in vivo imaging [0124].  Therefore, since the Huang reference is directed to the use of PSMA imaging agent for detection of prostate cancer, this reference can be used in combination with the newly applied Stein reference as Stein reference is directed to the use of PSMA imaging agent with the use of photoacoustic sensor for detection of prostate cancer.  Stein reference does not further teach the particulars of the imaging agent and therefore the Huang reference is used to cover those limitations.  It is not required for the Huang reference to also disclose all the particulars of the claim language.  
Applicant argues that the Golijanin reference “dye is not conjugated to or with PSMA, thereby permitting the use of ultrasound detection of a photoacoustic detection and that Golijanin uses near infrared wavelengths and not ultrasound waves”.  As mentioned previously, this is a 103 rejection and its not expected for the Golijanin reference to include every limitation of the claim.  This reference is used to cover the limitation with respect to injection of the dye into the cavernous body with the dye being taken up by nerve cells of a specific region.  The combination of the Stein and Huang references is used for conjugated dye or with PSMA and the use of ultrasound detection.  Golijanin teaches of system and method for determining location of nerves by use of fluorescent dyes and locating the cavernous nerves (abstract).  Golijanin teaches of visualizing the cavernous nerves by injecting dye into the cavernous body innervated by the cavernous nerve whole visualization is desired including the nerves around both sides of the prostate to be differentiated from the prostate and the cancerous region [0026].  Golijanin teaches of the fluorophore peptide dye to be taken up by nerve cells that has low toxicity and is injected into the corpora cavernosa of the one corpus canvernosum [0021, 0031, 0037].  Therefore, the combination of the references teaches of use of fluorophore peptide dye conjugate attaching to nerve cell in one of the claimed regions and detection of ultrasound waves.  
Furthermore, in the previous rejection (01/19/22) it was noted that claims 4 and 5 have inconsistencies with respect to antecedent basis.  The rejection is repeated below  with respect to these inconsistencies.  
In view of the amendments made to claim 4, an updated search has been conducted and the previous 103 rejection with respect to the Maier-Hein and Wang references have been withdrawn.  A new rejection is set forth below.  
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 5 recites “a prostate cancer cell”.  Line 10 also recites “a prostate cancer cell”.  It is suggested that line 10 be modified to “the prostate cancer cell”.  
Claim 4, line 7 recites “a prostate”.  Line 19 also recites “a prostate”.  It is suggested that line 19 be modified to “the prostate”.  
Claim 5, line 5 recites “a prostate”.  Being dependent of claim 4 which recites “a prostate” in line 7, claim 5 line 5 should be modified to “the prostate”.  
Claim 5, line 4 recites “produce voxel representation of a prostate”.  Line 8 recites “a voxel representation of the prostate”.  It is suggested that line 8 be modified to “the voxel representation of the prostate”.

 Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (20160030001) in view of Huang et al.  With respect to claim 4, Stein et al. teach of an apparatus for prostate cancer detection by evaluating the prostate-specific membrane antigen (PSMA) that is an important biomarker that can bond to the surface of prostate cancer cells where the PSMA can bind to indocyanine Green dye and can travel through vasculature to the prostate where at the prostate, the PSMA-ICN compound binds to the cancer cells and during chemical bonding process, the ICN is liberated and becomes a “free” molecule [0076].  Stein et al. further teach that the combination of free ICN once insonated by the energy from the phase array Doppler or the photoacoustic device, would allow the user to locate potential cancer sites and aid in the early detection of many cancers because the ICN molecule has different absorption spectra than an free PSMA-ICN [0076].  Stein et al. therefore teach of the use of a photo-acoustic imaging probe [0080] configured for scanning prostate or the phased array Doppler or photoacoustic device that is obviously placed proximal to the prostate [0076].  Stein et al. further teach of an emitter or input light to emit a first signal at the prostate and cancer cell to excite the dye compound [0076].  Stein et al. teach of the use photoacoustic detector to acquire the photoacoustic signals and image and reconstructing an image [0056, 0059].  Stein et al. teach of producing a tomographic representation of the region which may be the prostate [0073].  Stein et al. also therefore teach of the optical excitation energy to the region of interest and heating of the region causing a thermoelastic expansion and producing a wideband ultrasound emission [0010, 0047, 0053].  Stein et al. therefore teach of the processing of the signal created by a transient thermoelastic expansion by the absorption of the signal of the dye compound.  
Stein et al. do not explicitly teach of the specifics of the fluorophore peptide dye conjugate compound of claim 4 and one of the claimed cancerous regions of claim 6.  In a similar field of endeavor Huang et al. teach of the use of PSMA specific imaging agent for real-time fluorescence detection of prostate cancers where the targeted fluorophore compound would bind prostatic tissue and lead to detectable levels of fluorescence [0127].  Huang et al. teach of the use of PSMA-specific imaging agents to image PSMA within a tissue region to guide the treatment of diseases such as prostate cancer [0008, 0009].  Huang et al. teach of a PSMA-specific imaging agent that can be detected using appropriate imaging device where the imaging agents include near infrared imaging agent, PET imaging agents, SPECT imaging agents, fluorescent compounds, radioactive isotopes, and MRI contrast agents [0043] with absorption wavelength in range of 600-900 nm or other wavelengths in the visible region [0053] or where the excitation and emission maxima of the fluorophore peptide dye conjugate compound is centered at 800 nm which is the optimal wavelength for in vivo imaging [0124].  Huang et al. teach of image processor for acquiring the images captured, extracting surface information of the organ or prostate, mapping each of the medical images using the extracted surface information, and generating a synthesis image in which the images have been registered based on the mapping result [0071]. With respect to claim 6, Huang et al. teach of the fluorophore peptide dye conjugate to be a compound that attaches to cancerous region of lung, or bladder or breast [0064, 0065].   It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Huang et al. to modify Stein  et al. to provide more sensitive tumor detection while decreasing the overall radiation exposure to patients [Huang, [0008]].  
12.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. in view of Huang et al. and further in view of Narayanan et al. (20090324041).  Stein et al. teach of image processor for acquiring the images captured, extracting surface information of the organ or prostate, mapping each of the medical images using the extracted surface information, and generating a synthesis image in which the images have been registered based on the mapping result [0071] but do not explicitly teach of the voxel representation of a prostate or area proximate the prostate.  In a similar field of endeavor Narayanan et al. teach of acquiring a 3D transrectal ultrasound image of the prostate where the acquired images are converted to 3D orthogonal voxel data or voxel representation of the prostate and the boundary of the prostate or the area proximate the prostate [0012, 0028].  Narayanan et al. teach  of using a graphic processing unit (GPU) to generate 3D image of the prostate [0027].  Narayanan et al. teach of memory unit 22 to store the voxel representation of the prostate and area proximate the prostate or the boundary area with a computer or processing unit for storing the voxel representation [0028, 0030].  Narayanan et al. further teach of a display screen 40 for the display of the visual representation of the prostate [0029, 0050]. It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Narayanan et al. to modify Stein et al. to map information contained relevant to different surfaces [Narayanan, [0012]].  
13.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. in view of Huang et al. and further in view of Golijanin (20070122344).  Huang et al. teach of the fluorophore peptide dye conjugate to be a compound that attaches to cancerous region of lung, or bladder or breast [0064, 0065] but the previous references do not explicitly teach of the specifics of the cavernous nerve adjacent the prostate.  In a similar field of endeavor Golijanin teaches of system and method for determining location of nerves by use of fluorescent dyes and locating the cavernous nerves (abstract).  Golijanin teaches of visualizing the cavernous nerves by injecting dye into the cavernous body innervated by the cavernous nerve whole visualization is desired including the nerves around both sides of the prostate to be differentiated from the prostate and the cancerous region [0026].  Golijanin teaches of the fluorophore peptide dye to be taken up by nerve cells that has low toxicity and is injected into the corpora cavernosa of the one corpus canvernosum [0021, 0031, 0037].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Golijanin to modify the previous references to effectively determine the margin between prostate and non-prostate tissue to determine where the prostate tissue ends [Golijanin, [0026]].  
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793